          Case 1:20-cv-02441-LJL Document 41 Filed 02/28/21 Page 1 of 1




New York Southern District
Pro Se Intake Unit
500 Pearl St.
New York, NY 10007


February 28, 2021

RE: Request for Video Footage


I am respectfully submitting this letter in the best interest of justice. I would like to know
whether defense council for following dockets has video footage of incidents and would like for
the defense to disclose this information within 30 days of this letter. Video footage is the best
way for me to prove my claims as well as show defendants neglect, failure to intervene, failure to
prevent and lastly personal involvement and liability. Corporation Council has a history of
failure to comply with producing video evidence that proves officer misconduct and by law
should be preserved for 3 years for litigation. This is a government agency that has custody of
me and should produce all video footage to properly litigate these claims in accordance with
federal mandate Nunez Monitoring Report as well as Records Access Law. Trials division, to the
best of my knowledge has access to all departmental cameras which is furthermore reason why
all video footage should be available for defense council.

20-CV-02441
20-CV-04872
20-CV-06507
20-CV-08721
20-CV-08722
20-CV-08731
20-CV-10563
20-CV-10573
21-CV-00301
21-CV-00303

Respectfully Submitted,
Gabino Genao
125 White St.
New York, NY 10013
